On September 9, 1937, the claimant was engaged in the regular course of his employment and strained the lumbar region of his back and as a result received serious injuries which caused him to be totally disabled from September 9, 1937 to March 29, 1938, and partially disabled thereafter. An award of total disability was paid for that period. Following the accident and throughout the period of the award now on appeal the claimant performed no work. For the period of the award on appeal he was assigned to wage earning capacity of fifty per cent although he had no actual earnings. The record contains evidence which shows that the claimant was disabled subsequent to March 29, 1938, as a result of the accident and that the fifty per cent earning capacity assigned was fair and reasonable. Award unanimously affirmed with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Heffernan, Sehenek and Foster, JJ.